IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-90-208-CR

AND

NO. 3-90-209-CR

SAMUEL CURRY, a/k/a BOBBY WILLIAMS,
a/k/a LARRY MOORE,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NOS. 100,482 AND 103,648, HONORABLE JON N. WISSER, JUDGE
 



PER CURIAM
	In no. 3-90-208-CR, appellant was found guilty following his plea of guilty to the
offense of aggravated robbery.  In no. 3-90-209-CR, appellant was found guilty following his
pleas of guilty to aggravated assault (count one) and possession of cocaine (count two).  Pursuant
to a plea bargain agreement, punishment was assessed in both causes at imprisonment for thirty-three years.
	Appellant's court-appointed attorney has filed a brief in which he has concluded
that the appeals are frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, ___
U.S. ___, 102 L. Ed. 2d 300 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Cr. App. 1969); 
Jackson v. State, 485 S.W.2d 553 (Tex. Cr. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex.
Cr. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Cr. App. 1978).  A copy of counsel's
brief was delivered to appellant, and appellant was advised of his right to examine the appellate
record and to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the
appeals are frivolous and without merit.  Further, we find nothing in the record that might
arguably support the appeals.
	The judgments of conviction are affirmed.


[Before Justices Powers, Aboussie and Kidd]
Affirmed
Filed:  May 8, 1991
[Do Not Publish]